Citation Nr: 1437491	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a neck disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a left wrist disability. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a right wrist disability. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the left foot.  

8.  Entitlement to service connection for cold injury residuals of the left foot.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the right foot.  

10.  Entitlement to service connection for cold injury residuals of the right foot.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

12.  Entitlement to service connection for an eye disability.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

14.  Entitlement to service connection for a left ankle disability.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

16.  Entitlement to service connection for a right ankle disability.

17.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with mild annular bulging.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2014, the Veteran submitted additional evidence with a written waiver of initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for cold injury residuals of the left and right hands have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The reopened claims of entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability, as well as entitlement to an evaluation in excess of 20 percent for lumbar disc disease with mild annular bulging, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability; the Veteran did not appeal that decision and new and material evidence was not received within the one-year appeal period.

2.  Evidence received since the time of the final October 2001 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, in which the RO denied entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for a neck disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left wrist disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a right wrist disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for cold injury residuals of the left foot is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  Evidence submitted to reopen the claim of entitlement to service connection for cold injury residuals of the right foot is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  Evidence submitted to reopen the claim of entitlement to service connection for an eye disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

9.  Evidence submitted to reopen the claim of entitlement to service connection for a right ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection because the claims are being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. §  3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, the Veteran initially filed claims for entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability in September 1999 upon his separation from service.  In a June 2000 rating decision, the RO denied these claims.  Following the enactment of the Veterans Claims Assistance Act of 2000, the RO issued another rating decision in October 2001 which again denied these claims.  An October 2001 letter notified the Veteran of the rating decision and that the Veteran had "one year from the date of this letter to appeal the decision."  The Veteran did not appeal the rating decision and new and material evidence was not received within the one-year appeal period.  Therefore, the October 2001 rating decision is final.  38 U.S.C. § 4005(c) (1991); 38 U.S.C.A. § 38 C.F.R. § 3.104, 19.118, 19.153 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the issues of entitlement to service connection for left and right wrist disabilities, the RO denied the claims in October 2001 because a VA orthopedic examination found there was no significant pathology of the bilateral wrists.  With respect to the issue of entitlement to service connection for a neck disability, the RO denied the claim in October 2001 because there was no evidence that the condition either occurred in or was caused by the Veteran's period of service.  With respect to the issues of entitlement to service connection for cold injury residuals of the left and right feet, the RO denied the claim in October 2001 because a VA examination found no cold injury residuals.  With respect to the issue of entitlement to service connection for an eye disability, the RO denied the claim in October 2001 because there was no evidence linking the Veteran's retinoschisis of the left eye to his period of service.  With respect to the issues of entitlement to service connection for left and right ankle disabilities, the RO denied the claims in October 2001 because there was no evidence that the Veteran had an ankle disorder due to his military service.  

In March 2009, the Veteran filed a petition to reopen these previously denied service connection claims.

Evidence associated with the claims file since the October 2001 rating decision includes the Veteran's statements and testimony, private treatment notes dated in July 1999 from a private neurologist, VA treatment records dated from January 2006 to October 2011, the report of a May 2009 VA spine examination, the report of a February 2010 VA posttraumatic stress disorder examination, the report of a February 2010 VA audiological examination, a June 2010 addendum to the February 2010 VA audiological examination report, the report of an October 2011 spine examination, an April 2014 private cervical and lumbar spine consultation, private wrist treatment notes dated in April 2014, and April 2014 correspondence from the Veteran's private neuromechanical pain manager.  

Specifically, the Veteran testified that he sustained traumatic injuries to his neck and wrists in March 1994 when his M577 Armored Personnel Carrier rolled off a cliff while he was stationed at Camp Essayons in Korea.  His service treatment records confirm that he was treated for pain in his hips, back, neck, knees, ribs, and shoulder, with loss of feeling in his left leg, following a field accident in 1994.  He additionally testified that he suffered from cold injuries while out on maneuvers at Fort Sill, Oklahoma, in the winter of 1992.  With respect to his eyes, the Veteran testified that he developed sensitivity to light due to exposure to sunlight reflecting off the desert sands while stationed in the Persian Gulf.  Finally, he testified that he developed weak ankles as a result of years of wear and tear while running in the service.  

The VA treatment records referenced cold intolerance in his digits secondary to thermal injury, as well as eye problems attributed to "Desert Blindness."  The July 1999 private neurologist treatment records included the Veteran's complaints of aching feet ever since sustaining a cold injury to his feet, and a nerve conduction study revealed mild demyelinating peripheral polyneuropathy.  The April 2014 private magnetic resonance imaging (MRI) consultation diagnosed the Veteran as having spinal stenosis in the cervical region, displacement of cervical intervertebral disc without myelopathy, and acquired spondylolisthesis.  An April 2014 consultation letter from the Rothman Institute diagnosed the Veteran as having bilateral basilar joint arthritis (posttraumatic) as well as bilateral chronic scapholunate ligament disruption.  The private physician indicated that "these injuries appeared to be the result of his injuries in the mid 1990s."  The April 2014 correspondence from Neuromechanical Pain Management Associated indicated that the Veteran was involved in a motor vehicle accident while in the Army in 1994, and reported that he has been receiving treatment for the past 10 years for neck and back pain.    

The Board finds that the VA treatment records, opinions from private physicians, and the lay statements constitute new and material evidence.  The lay statements, private medical opinions, and VA treatment records are new because they were not of record at the time of the October 2001 rating decision.  The evidence, consisting of the lay statements and medical opinions, relate current cervical spine, bilateral wrist, eye, and bilateral ankle diagnoses, as well as cold injury residuals, to active service.  The evidence is material as it indicates that the Veteran's disabilities are related to service and the evidence raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board finds that new and material evidence has been received with respect to the issues of entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability.  The claims of entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right wrist disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for cold injury residuals of the left foot is reopened.

New and material evidence having been received, the claim of entitlement to service connection for cold injury residuals of the right foot is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for an eye disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.  


REMAND

As discussed above, the Board has found that new and material evidence sufficient to reopen the Veteran's claims for entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, eye disability, left ankle disability, and right ankle disability has been received, and it must now adjudicate those reopened claims on the merits de novo.  In addition, the Veteran seeks entitlement to an evaluation in excess of 20 percent for lumbar disc disease with mild annular bulging.  Unfortunately, the Board finds that these issues must be remanded for additional development prior to adjudication.  

As discussed above, the Veteran's service treatment records confirm that he was treated for pain in his hips, back, neck, knees, ribs, and shoulder, with loss of feeling in his left leg, following an in-service field accident in 1994.  

With respect to entitlement to service connection for a neck disorder, he was provided with a VA neurological disorders examination in March 2001, at which time he reported continual right neck stiffness and tightness, but no radiation of pain.  However, upon examination, there was no cervical tenderness or apparent limitation in range of motion.  The Veteran was also provided with a VA joints examination in March 2001, at which time he was diagnosed as having status post injury to the neck.  Although his neck was tender, range of motion was within normal limits, and there was no pain upon range of motion.  The Veteran was provided with another VA joints examination in October 2001, at which time there was no significant pathology found upon clinical examination of the spine.  However, the Veteran complained of tightness in his upper back muscles on the right side.

As discussed above, an April 2014 private MRI consultation diagnosed the Veteran as having spinal stenosis in the cervical region, displacement of cervical intervertebral disc without myelopathy, and acquired spondylolisthesis.  The April 2014 correspondence from Neuromechanical Pain Management Associates indicated that the Veteran was involved in a motor vehicle accident while in the Army in 1994, and reported that he has been receiving treatment for the past 10 years for neck and back pain.  This correspondence diagnosed the Veteran as having cervicalgia.  

As there is a documented event in service which caused the Veteran to sustain physical trauma, a diagnosis of a current cervical spine disorder, and an opinion suggesting that the current cervical spine disorder may be related to the physical trauma sustained in service, the Board finds that this issue must be remanded to obtain an opinion as to the likely etiology of all the diagnosed disorders of the Veteran's cervical spine.  

With respect to entitlement to service connection for left and right wrist disabilities, the Veteran was provided with a VA joints examination in March 2001, at which time he was diagnosed with status post injuries to the wrists.  The Veteran described right wrist pain, and both wrists were tender upon examination.  Although range of motion was within normal limits, the Veteran reported pain upon all range of motion.  The Veteran was provided with another VA joints examination in October 2001, at which time the examiner found no pathology upon clinical examination of the bilateral wrists.  Examination of the wrists was normal, and the Veteran exhibited a full, painless range of motion of both wrists.  However, radiographs revealed os triangulare in the right wrist.  

As discussed above, an April 2014 consultation letter from the Rothman Institute diagnosed the Veteran as having bilateral basilar joint arthritis (posttraumatic) as well as bilateral chronic scapholunate ligament disruption.  The private physician indicated that "these injuries appeared to be the result of his injuries in the mid 1990s."  

As there is a documented event in service which caused the Veteran to sustain physical trauma, a diagnosis of a current bilateral wrist disorder, and an opinion suggesting that the current bilateral wrist disorder may be related to the physical trauma sustained in service, the Board finds that these issues must also be remanded to obtain an opinion as to the likely etiology of all the diagnosed disorders of the Veteran's bilateral wrists.  

With respect to entitlement to service connection for cold injury residuals of the left and right feet, an eye disability, and bilateral ankle disabilities, the Veteran was provided with VA examinations for these claims in 2001.  However, since that time, new evidence has been added to the record confirming that these disabilities currently exist and suggesting that they are linked to his period of active duty service.  VA treatment records have referenced cold intolerance in the Veteran's digits secondary to thermal injury, as well as eye problems attributed to "Desert Blindness."  Private neurologist treatment records dated in July 1999 included the Veteran's complaints of aching feet ever since sustaining a cold injury to his feet, and a nerve conduction study revealed mild demyelinating peripheral polyneuropathy.  

The Veteran has testified that he suffered from cold injuries while out on maneuvers at Fort Sill, Oklahoma, in the winter of 1992.  With respect to his eyes, the Veteran testified that he developed sensitivity to light due to exposure to sunlight reflecting off the desert sands while stationed in the Persian Gulf.  Finally, he testified that he developed weak ankles as a result of years of wear and tear while running in the service.  

Documentation in the claims file indicates that the Veteran was scheduled for VA examinations for ophthalmology, muscle conditions of the ankles, and cold injury residuals in April 2013, but that he failed to report to these examinations.  Review of the claims file reveals correspondence from the RO dated in February 2013 which informed the Veteran that the VA Medical Center in Philadelphia, Pennsylvania, would schedule him for an examination and contact him about when and where to report for that examination.  The Board notes that this February 2013 preliminary notice from the RO was sent to the Veteran's former address, in Pennsylvania.  However, there is no evidence of subsequent correspondence from the VA Medical Center informing the Veteran of the time and location of the scheduled examinations.  The Board notes that in March 2014, notice of the Veteran's upcoming Travel Board hearing was sent to both his old address in Pennsylvania, as well as a new address in Wilmington, Delaware.  At the Veteran's Travel Board hearing, neither the Veteran nor the Veterans Law Judge mentioned the scheduled April 2013 VA examinations.  

The record is unclear as to the precise date of the Veteran's address change, and as to which address the correspondence notifying the Veteran of the time and location of his April 2013 VA examinations was sent, if any correspondence was sent at all.  There is nothing in the record suggesting that the Veteran was aware of the scheduled April 2013 VA examinations for which he failed to report, and the Board notes that the Veteran has been willing to report for scheduled VA examinations as well as Travel Board hearings in the past.  As such, the Board finds that the Veteran should be rescheduled for VA examinations to determine the nature and likely etiology of his diagnosed cold injury residuals, eye disability, and bilateral ankle conditions.  

Finally, the Veteran seeks an evaluation in excess of 20 percent for lumbar disc disease with mild annular bulging.  The Veteran was last provided with a VA spine examination in October 2011, at which time he was diagnosed as having degeneration of the lumbar disk with mild diffuse annular bulging.  However, in private treatment records dated in April 2014, the Veteran was diagnosed as having spinal stenosis of the lumbar region, displacement of the lumbar intervertebral disc without myelopathy, lumbosacral spondylosis without myelopathy, lumbar sprain/strain, segmental dysfunction of the thoracic region, thoracic pain, lumbago, and lumbar radiculopathy.  This suggests that the Veteran's lumbar symptomatology has worsened in the 3 years since his most recent VA spine examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify or submit any additional pertinent evidence in support of his claims.  Attempt to procure copies of all relevant records, and document all attempts to secure this evidence in the claims file.  If any identified records are unavailable, notify the Veteran, identify the specific records the RO is unable to obtain, briefly explain the efforts that the RO made to obtain those records, and describe any further action to be taken by the RO with respect to the claims.  Give the Veteran an opportunity to respond.

2.  Following the above development, provide the Veteran with an appropriate VA examination to determine the nature and etiology of any current cold injury residuals of the bilateral feet.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present cold injury residuals of the bilateral feet, and specifically address the VA treatment records referencing cold intolerance in the Veteran's digits secondary to thermal injury, as well as the July 1999 private neurologist treatment records which detailed the Veteran's complaints of aching feet ever since sustaining a cold injury to his feet, and included a nerve conduction study revealing mild demyelinating peripheral polyneuropathy.  

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed cold injury residuals of the bilateral feet are etiologically related to any incident of the Veteran's active service, to include his complaints of the numbness, discoloration, loss of sensation, and waxiness of his feet as a result of a cold injury sustained while on maneuvers at Fort Sill, Oklahoma, in the winter of 1992.  A full rationale should be provided for all expressed opinions.

3.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of any current eye disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present eye disabilities, and specifically address the eye problems attributed to "Desert Blindness" in his February 2006 VA treatment records. 

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed eye disabilities are etiologically related to any incident of the Veteran's active service, to include his complaints of the onset of light sensitivity as a result of sunlight reflecting off the desert sand while stationed in the Persian Gulf.  A full rationale should be provided for all expressed opinions.

4.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of any current disabilities of the bilateral ankles.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present disabilities of the bilateral ankles, and specifically address the July 1999 private neurologist treatment records which detailed the Veteran's complaints of aching feet and included a nerve conduction study revealing mild demyelinating peripheral polyneuropathy.  

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disabilities of the bilateral ankles are etiologically related to any incident of the Veteran's active service, to include years of running on pavement and general wear-and-tear of the ankles.  A full rationale should be provided for all expressed opinions.

5.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of any current disabilities of the cervical spine.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present disabilities of the cervical spine, and specifically address the April 2014 private MRI consultation which diagnosed the Veteran as having spinal stenosis in the cervical region, displacement of cervical intervertebral disc without myelopathy, and acquired spondylolisthesis, as well as the April 2014 correspondence from Neuromechanical Pain Management Associates indicating that the Veteran was involved in a motor vehicle accident while in the Army in 1994 and diagnosing him as having cervicalgia.  

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disabilities of the cervical spine are etiologically related to any incident of the Veteran's active service, to include any traumatic physical injuries sustained in the March 1994 incident when his M577 Armored Personnel Carrier rolled off a cliff while he was stationed at Camp Essayons in Korea.  A full rationale should be provided for all expressed opinions.

6.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of any current disabilities of the bilateral wrists.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present disabilities of the bilateral wrists, and specifically address the April 2014 consultation letter from the Rothman Institute diagnosing the Veteran as having bilateral basilar joint arthritis (posttraumatic) as well as bilateral chronic scapholunate ligament disruption, and opining that "these injuries appeared to be the result of his injuries in the mid 1990s."  

Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disabilities of the bilateral wrists are etiologically related to any incident of the Veteran's active service, to include any traumatic physical injuries sustained in the March 1994 incident when his M577 Armored Personnel Carrier rolled off a cliff while he was stationed at Camp Essayons in Korea.  A full rationale should be provided for all expressed opinions.

7.  Schedule the Veteran for a VA examination or VA examinations with an appropriate examiner(s) to determine the nature and severity of his service-connected lumbar disability.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner is also asked to review and comment upon the April 2014 private treatment notes dealing with the various diagnoses related to the Veteran's lumbar spine.  A complete rationale should be given for any opinion provided.

8.  Send correspondence to the Veteran at his last address of record informing him that he must report for the scheduled VA examinations and that failure to report may result in the denial of his claims.  38 C.F.R. § 3.655.  Documentation of this notice must be included in the claims file.

9.  Finally, the RO should adjudicate the reopened service connection claims de novo, and the increased rating issue, on appeal.  If any benefit sought on appeal is not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


